Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: throughout paragraphs 0026-0028 (see, e.g., ¶0026 lines 4 and 10, as well as the other paragraphs identified) it appears as though “hangar” should be –hanger--.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  in claim 17, line 5, “linkage assembly” is duplicated.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexandridis (US 2006/0060750). Alexandridis teaches a vehicle suspension system for use on a vehicle, including a suspension coil spring (14) vertically mounted to a suspension mounting component (16), a vertical adjustment assembly (lead screw 30, threaded nut 32 engaged on the lead screw), and a motor (24, output shaft 28) for turning the lead screw to move a bracket (leg portion of 26 between nut 32 and suspension mounting component 16) in a vertical and linear manner, the distal end of the screw (30) located in an aperture of the bracket (e.g., portion extending below nut 32), the lead screw oriented vertically, the electric motor . 
Claim(s) 1, 2, 7, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollowell (US 3,083,034). Hollowell teaches a vehicle frame assembly with suspension control, including a bracket (36, 21) coupled to a suspension mounting component (30, 31, 34), coupled to a frame (11) of a vehicle, a vertical adjustment assembly (35) operatively coupled to the bracket, an adjustment device including an electric motor screw jack (41, 42) connected to the vertical adjustment assembly and including a lead screw threaded into a matingly-threaded tubular portion constituting a nut (i.e., provided with an internal threaded aperture which receives the lead-screw, the lead screw driven by a motor, wherein the nut portion delivers linear extension/retraction (compare figures 1, 2), the mounting component operatively connected to a leaf spring (15) and allowing vertical motion of the bracket (portion 21) under the adjustment of the electric motor screw jack assembly, the arrangement taught to be automatically operable or manually operable (col. 2, lines 47-54), wherein it is initially understood to necessarily be responsive to a sensed condition if automatically operated (otherwise automatic operation would not actually be possible)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandridis (cited above).
As regards claim 6: The reference to Alexandridis, while teaching a lead screw and nut assembly, does not specifically teach that a portion of the lead screw is contained within a boot. It is notoriously well understood to be undesirable to allow dirt, dust and other particles present on a road or other driving surface into the operating mechanics of a vehicle, particularly where the mechanics involve close-spaced interengaging surfaces. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide at least a portion of the lead screw with a covering in the form of a boot, for the purpose of ensuring that road-borne contaminants such as dust and dirt are not carried into the threads of the lead screw (and then into the mating threads of the nut) so as to prevent jamming of the nut and screw, and/or degradation of the mating screw and nut threads.
As regards claim 11: While teaching a sensor (element 44), the reference to Alexandridis does not specifically teach that the sensor is one of a wire potentiometer, ultrasonic device, miniature laser ride height sensor, linear potentiometer, mechanical switch and magnetic switch. Initially, a wire potentiometer, ultrasonic device, miniature 
As regards claim 16: While teaching automated control of the suspension arrangement, the reference to Alexandridis does not specifically teach that it may be operated by manual control. To the extent that it is well understood to be desirable to perform manual control over a process that has been automated, for example to provide finer level of control, or to supersede the automated instruction for a specific use-scenario, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the control of the suspension arrangement initially taught as being automated by Alexandridis in a manual fashion for the purpose of providing an option for direct user intervention in order to accommodate for a use-scenario not covered by the automated process.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alexandridis in view of Harms et al. (US 5,028,073). The reference to Alexandridis is discussed above, and does not specifically teach a sensing arrangement for measuring frame inclination so as to detect a tilt orientation of the frame or vehicle. Harms et al. .

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandridis in view of Harms et al. and Kobayashi (US 4,800,751). The reference to Alexandridis as modified by Harms et al. is discussed above, and does not specifically teach the provision of a load monitoring component which detects a load condition of the vehicle, in the form of a strain gage. Kobayashi et al. teach that it is well known to provide, in a vehicle suspension structure, a load sensing element in the form of a strain gage (suspension component 21, 212, 211; gages 41, 42; overall strain gage bridge circuit 40). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension arrangement initially taught by Alexandridis as modified by Harms et al. with a suspension load monitor in the form of a strain gage as taught by Kobayashi, for the purpose of additionally monitoring wheel traction for the vehicle and road condition and resultantly controlling the suspension. While the reference to Kobayashi does not specifically teach .

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hollowell (see above for details of the rejection under 35 USC §102(a)(1)). Initially, Hollowell teaches that the adjustment arrangement may be automatically operated (col. 2, lines 47-54) which, to function appropriately, would necessarily require a sensing device to determine a vehicle state input and a processing and control device to control the motor which activates the screw jack in response to the input. To the extent that Hollowell doesn’t teach the structural elements, while teaching the operability which would require those elements, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension arrangement as taught by Hollowell with an explicit sensing device to determine a vehicle characteristic and an explicit processing and control device to resultantly operate the motor and jack assembly in order to actually achieve the disclosed automated operation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hollowell. The reference to Hollowell is discussed above and while teaching a lead screw . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis teaches a vertical motorized adjuster for a leaf spring; Hildebrandt et al. teach a horizontal motorized adjuster for a leaf spring; Harper and Nogami et al. teach motor and lead-screw structures; Kurtzman et al., Charaudeau et al. and Toyohira et al. teach motorized adjusters for vertical coil springs.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616